  Case 20-03055             Doc 9          Filed 01/27/21 Entered 01/27/21 09:00:23     Desc Main
                                              Document Page 1 of 2

      FILED & JUDGMENT ENTERED
             Steven T. Salata


              January 27 2021


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                           _____________________________
                                                                                    J. Craig Whitley
                                                                             United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

 IN RE:                                                            CASE NO. 20-30208
 CALVIN RAY KENNEDY a/k/a,                                            Chapter 13
 C. RAY KENNEDY and
 CYNTHIA M. KENNEDY,

                 Debtors.
 _______________________________                          _____________________________

 ESSENDANT CO.,

                          Plaintiff,

 v.                                                           ADVERSARY PROCEEDING
                                                                   NO. 20-3055
 CALVIN RAY KENNEDY a/k/a,
 C. RAY KENNEDY and
 CYNTHIA M. KENNEDY

                          Defendants.


CONSENT ORDER GRANTING MOTION TO AMEND INITIAL PRE-TRIAL ORDER

       THIS MATTER came on before the Court upon the Consent Motion to Amend Initial Pre-
Trial Order filed by Essendant Co. (“Plaintiff”) with the consent of Calvin Ray Kennedy a/k/a C.
Ray Kennedy and Cynthia M. Kennedy (collectively, “Defendants”). After review of the motion
and record, the Court hereby finds as follows:

       1.     The deadline for the Parties to complete all discovery in this action is extended
through and including April 17, 2021.
  Case 20-03055        Doc 9      Filed 01/27/21 Entered 01/27/21 09:00:23            Desc Main
                                     Document Page 2 of 2



        2.     The deadline for the parties to file all dispositive motions and other pretrial motions
is extended through and including May 2, 2021.


WE CONSENT:


 CORDES LAW, PLLC                                   THE HENDERSON LAW FIRM, PLLC

 /s/ Stacy C. Cordes                                /s/ James H. Henderson
 Stacy C. Cordes                                    James H. Henderson
 Meghan A. Van Vynckt                               2030 South Tryon Street, Suite 3H
 122 Cherokee Road, Suite 1                         Charlotte, North Carolina 28203
 Charlotte, North Carolina 28207                    Tel: 704-333-3444
 Tel: 704-332-3565                                  Fax: 704-333-5003
 Facsimile: 704-332-3324                            E-mail: henderson@title11.com
 E-mail: stacy@cordes-law.com
 E-mail: meghan@cordes-law.com



This Order has been signed                                          United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order.
